EXHIBIT 10.8 [***] — Indicates confidential information. Confidential treatment requested. Portion omitted filed separately with the Securities and Exchange Commission. FormFactor – Electroglas PAT Tool Program Memorandum of Understanding This PAT Tool Program Memorandum of Understanding (“MOU”) is entered into on February 4, 2009, between FormFactor, Inc., a Delaware corporation headquartered at 7005 Southfront Rd., Livermore CA (“FFI”), and Electroglas, Inc., a Delaware corporation headquartered at 5729 Fontanoso Way, San Jose, CA (“EG”). (FFI and EG are also referred to jointly as the “Parties” and individually as a “Party”.)The purpose of this MOU is to memorialize the Parties’ agreements relating to (1) EG’s development of [***] (“PAT Tools”) for use by FFI [***] (the “PAT Tool Program”), (2) FFI’s right to exclusive use of the PAT Tools in certain fields of use (the
